STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re J. L. THOMAS, Minor.                                         August 14, 2018

                                                                   No. 342183
                                                                   Wayne Circuit Court
                                                                   Family Division
                                                                   LC No. 17-000220-NA


Before: SWARTZLE, P.J., and CAVANAGH and M. J. KELLY, JJ.

PER CURIAM.

        Respondent appeals by right the trial court order terminating the “unknown biological
father’s” parental rights to the minor child under MCL 712A.19b(3)(c) (conditions that led to
adjudication continue to exist or conditions that caused the child to come within the court’s
jurisdiction have not been rectified), 3(g) (failure to provide proper care and custody), 3(h)
(parental imprisonment), and 3(i) (sibling parental right termination). We affirm.

       On August 19, 2017, the Department of Health and Human Services (DHHS) petitioned
for removal of the minor child, JT, from the mother’s care and termination of parental rights due
to the mother’s incarceration at the time of JT’s birth. The petition also named respondent as
JT’s putative father. JT’s mother and respondent were both incarcerated for second-degree
murder. JT was placed with his maternal grandfather. JT’s mother’s rights to two other children
had previously been terminated. JT’s half-siblings were also placed with JT’s maternal
grandfather.

         Respondent was present via speakerphone at a pretrial on September 20, 2017.
Respondent had not established paternity for JT, and when asked if he “ha[d] any interest” in JT,
respondent stated, “I’m not saying the child is mine or isn’t mine. But before I say that he is or
isn’t, I would like a DNA test before we move any further.” A DNA test at DHHS expense was
ordered and the referee stated that the termination trial would be adjourned if a DNA test was not
yet available on the date of the termination trial.

       At the termination trial on November 16, 2017, JT’s mother was present via video, and
respondent was present via telephone. Respondent did not speak throughout the trial. The
referee found that JT was without proper care and custody because JT’s mother was to be
incarcerated for at least 10 years and because “no man ha[d] established paternity.” The referee
found that “[t]he father of the child [was] unknown and unidentifiable.” The referee found that
termination of parental rights was in the child’s best interests because JT’s mother could not
provide a home for him due to her incarceration and JT was placed in “the only stable permanent
                                               -1-
home that he [had] known since birth.” An order terminating the parental rights of JT’s mother
and the “unknown biological father” was subsequently entered.

        On appeal, respondent argues that his due process rights were violated because the trial
court failed to provide him with a DNA test, failed to adjourn the trial pending the results of a
DNA test, found statutory grounds for termination before respondent completed a DNA test, and
found that termination was in the child’s best interests before respondent completed a DNA test.
We disagree.

       Respondent did not raise these arguments in the trial court; accordingly, these issues are
not preserved. See In re Utrera, 281 Mich App 1, 8; 761 NW2d 253 (2008). This Court reviews
unpreserved claims for plain error affecting substantial rights. Id.

       MCR 3.903(A)(18) defines “parent” as “the mother, the father as defined in MCR
3.903(A)(7), or both, of the minor.” MCR 3.903(A)(7) defines “father” as:

       (a) A man married to the mother at any time from a minor’s conception to the
       minor’s birth, unless a court has determined, after notice and a hearing, that the
       minor was conceived or born during the marriage, but is not the issue of the
       marriage;

       (b) A man who legally adopts the minor;

       (c) A man who by order of filiation or by judgment of paternity is judicially
       determined to be the father of the minor;

       (d) A man judicially determined to have parental rights; or

       (e) A man whose paternity is established by the completion and filing of an
       acknowledgment of parentage . . . .

MCR 3.903(A)(24) defines “putative father” as “a man who is alleged to be the biological father
of a child who has no father as defined in MCR 3.903(A)(7).”

        “[T]here has yet to be any determination in this state that a putative father of a child born
out of wedlock, without a court determination of paternity, has a protected liberty interest with
respect to the child he claims as his own.” In re MKK, 286 Mich App 546, 561; 781 NW2d 132
(2009) (quotation marks and citation omitted). However, a putative father may have a protected
liberty interest with respect to the parent-child relationship if he has established a custodial or
supportive relationship under MCL 710.39(2). Id.

         In this case, respondent has not claimed JT as his child, nor has there been an order of
filiation, a judgment of paternity, or an affidavit of parentage. Respondent never claimed to be
JT’s father. In fact, respondent denied that he was JT’s father. There was nothing in the record
to show that respondent has ever met JT or provided support for JT in any way. Accordingly,
respondent is merely a putative father, MCR 3.903(A)(24), and he does not have a protected
liberty interest with respect to JT, see In re MKK, 286 Mich App at 561. Respondent cites no

                                                -2-
authority for his argument that the trial court was required to determine whether he was JT’s
legal father before terminating his parental rights. Likewise, respondent cites no authority for his
arguments that his due process rights were violated because of the trial court’s failure to order a
DNA test, to adjourn the termination trial to obtain a DNA test, and by making findings on
statutory grounds for termination and the child’s best interests before a DNA test was completed.
Respondent cannot merely announce his position and leave it up to this Court to rationalize the
basis for his claim or to search for applicable authority in support of his position. See In re TK,
306 Mich App 698, 712; 859 NW2d 208 (2014) (citation omitted).

        There is nothing in the record to indicate that respondent was in any way prevented from
completing a DNA test or from requesting an adjournment of the termination trial. Respondent
had nearly two months to complete the DNA test or to request an adjournment of the termination
trial. Respondent was present at the termination trial by speakerphone, and there is nothing in
the record to indicate that he was prevented from speaking. Respondent does not allege on
appeal that petitioner or the referee in any way prevented him from completing a DNA test or
from speaking at the termination trial. Respondent argues that he was prevented from
meaningfully participating in the termination trial. However, nothing in the record indicates that
respondent’s rights as a putative father were violated.

        Respondent briefly argues that the trial court should not have terminated his parental
rights without giving him the opportunity to participate in services. However, petitioner is not
required to provide services to a putative parent. In re LE, 278 Mich App 1, 18-19; 747 NW2d
883 (2008). Respondent also argues that termination should not have been considered in this
case because JT was placed with a relative. However, placement of a child with relatives is only
one factor to consider. MCL 712A.19a(8)(a). In this case, the referee acknowledged that
placement with a relative usually weighs against termination, but found that termination was still
in JT’s best interests because he was with his siblings “in the only stable permanent home that he
[had] known since his birth,” JT’s mother was incarcerated, and JT had no legal father.

        Regardless, the trial court properly concluded that there was clear and convincing
evidence to support termination of JT’s mother’s and the unknown biological father’s parental
rights, and that such termination was in JT’s best interests. On appeal, respondent makes no
substantive argument to the contrary. Accordingly, we find no plain error with regard to the trial
court’s decision to terminate parental rights to JT’s “unknown biological father.”

       Affirmed.



                                                             /s/ Brock A. Swartzle
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Michael J. Kelly




                                                -3-